COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      Rami Amir and Ron Aliezer v. International Bank of Commerce

Appellate case number:    01-13-00553-CV

Trial court case number: 2012-59086

Trial court:              189th District Court of Harris County



Appellants Rami Amir and Ron Aliezer have filed an interlocutory appeal from the district
court’s order denying their motion to compel arbitration in the underlying lawsuit. See TEX. CIV.
PRAC. & REM. CODE ANN. § 171.098(a)(1) (Vernon 2011). The interlocutory appeal is currently
pending in this Court.

In this Court, appellants have filed an expedited motion for temporary stay. Pending resolution
of this appeal, appellants seek to stay proceedings in the trial court, including the trial court’s
determination of appellee International Bank of Commerce’s motion for summary judgment.
See TEX. R. APP. P. 29.3, 29.5. Appellants also seek to stay discovery matters. Appellee has
filed a response to the motion.

Appellants contend that permitting the trial court to render judgment on appellee’s motion for
summary judgment will deprive appellants of any rights they possess to arbitration and
concomitantly render this appeal moot. Appellants also contend that discovery issues are within
the scope of matters to be handled in arbitration should this Court determine that they are entitled
to arbitration.

Appellants’ arguments are well taken. Accordingly, pending this Court’s disposition of the
interlocutory appeal, the motion for temporary relief is granted to the extent of staying the
determination of appellee’s motion for summary judgment, trial of the underlying matter, or
other dispositive motions. See TEX. R. APP. P. 29.3. All matters relating to discovery are also
stayed, including, but not limited to, any deadline for appellants to answer written discovery
propounded by appellee. The trial court retains jurisdiction to make orders dissolving the order
denying appellants’ motion to compel arbitration or to effectuate agreements reached by the
parties. See TEX. R. APP. P. 29.5. (providing that trial court may make further orders pending
resolution of interlocutory appeal “including one dissolving the order complained of on appeal”).

       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting individually


Date: July 11, 2013